Citation Nr: 1523977	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  11 02-313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  In August 2012 and May 2015, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for a skin disability be withdrawn.

2.  In May 2015, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for a kidney disability be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for a skin disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of the issue of service connection for a kidney disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During an informal conference with the RO in August 2012, the Veteran stated that he wished to withdraw his claim for service connection for a skin disability.  In May 2015, the Veteran informed the RO during a phone conversation that he wished to discontinue his appeal, which at that time had been characterized as including claims for skin and kidney disabilities.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and dismissal is warranted.


ORDER

The appeal of entitlement to service connection for a skin disability is dismissed.

The appeal of entitlement to service connection for a kidney disability is dismissed.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


